DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
	Receipt is acknowledged of an amendment, filed 11/19/2021, in which claims 1, 30 and 31 were amended.  Claim 1 was amended to modify only the preamble without amending the active steps of the method.  Claims 30 and 31 were amended only to remove the multiple dependency.  Claims 1-4, 6, 8-11, 13-15 and 30-34 are pending.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).

Election/Restrictions

Based upon the amendment of independent claim 9 in the reply filed 5/27/2020 to contain all of the limitations of claim 3, the restriction requirement between Groups I and II as set forth in the action mailed 2/25/2020 was withdrawn in the Office action mailed 8/5/2020.
The species election requirement is maintained.
Claims 3, 8-11 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2020.
Claims 1, 2, 4, 6, and 30-34 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Response to Arguments - Claim Objections
	The objection to claims 30-32 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/19/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev (US Patent Application Publication No. 2014/0093916 A1, cited in a prior action; see the entire reference) in view of Ahlford et al (Analyst, Vol. 135, pages 2377-2385, 2010, including pages 1-8 of Electronic Supplementary Information for Analyst, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 3/25/2021.
Regarding claims 1 and 4, Belyaev teaches a method comprising (i) providing a solid substrate having transposase complexes (transposome) bound thereto; (ii) incubating the solid substrate having transposase complexes bound thereto with a target DNA to yield fragmented target DNA bound to the solid substrate; (iii) washing away components that are not bound to the solid substrate; and (iv) amplifying the bound DNA fragments (e.g., paragraphs [0019], [0042]-
	Regarding claim 2, Belyaev teaches that the transposase complex can be provided bound to one or more solid materials, such as a container, which can be in the shape of a microfuge tube (e.g., paragraph [0065]). 
	Regarding claim 6, Belyaev teaches the method where the fragmented DNA is from purified genomic DNA (e.g., paragraphs [0019], [0041], [0063], [0071], [0088] and [0089]).
	Regarding claim 30, Belyaev teaches the method, where each duplex comprises a transposase enzyme and two surface-bound oligonucleotide sequences (e.g., paragraph [0048]; Fig. 5).  
	Regarding claims 33 and 34, Belyaev teaches the method where the solid substrate-bound DNA fragments are used for templates for amplification and sequencing (e.g., Abstract; paragraphs [0014], [0065], [0071]).
	Belyaev does not explicitly teach the method where the method of using dried transposome complexes further comprises purifying the amplified fragments, and sequencing the 
	Belyaev teaches the immobilization of transposase bound to oligonucleotides comprising an adaptor (transposome complexes) to streptavidin coated beads, fragmenting target DNA in a liquid sample using the transposomes immobilized on the beads, washing the beads to remove unbound nucleic acids, amplifying the immobilized fragments, purifying amplified fragments from primers and primer-dimers using magnetic beads, and sequencing the purified, amplified fragments on an Illumina platform instrument (e.g., paragraphs [0010] and [0076]-[0097]).  Belyaev teaches that the use of biotin and streptavidin to immobilize the transposome is advantageous, because there is no need for one to use chromatography steps to purify the transposase, and the biotin-streptavidin interaction is strong so that reliable binding to a solid support is easily achieved (e.g., paragraph [0095]).  Belyaev teaches that the fragmentation is conducted by adding sample DNA in water and transposase buffer (e.g., paragraph [0089]).  This buffer is then exchanged for a PCR buffer to allow for amplification of the immobilized fragments (e.g., paragraphs [0064] and [0091]).  Further, Belyaev et al teach that the process of sample preparation for sequencing is drastically simplified by this process (e.g., paragraph [0096]).  Belyaev et al teach that the skilled artisan could recognize where the process described at paragraphs [0076]-[0097] could be modified, based on the above disclosure and the knowledge held by that artisan, to arrive at different aspects of the present invention (e.g., paragraph [0076]).
	Ahlford et al teach that freeze-drying has been widely used for stabilization of reagents (e.g., paragraph bridging pages 2377-2378).  Ahlford et al teach freeze-drying all reagents required for multiplex genotyping, where the freeze-dried reagents include enzyme and all st full paragraph).  Ahlford et al teach that the addition of the stabilizers allowed for stability of thermo-labile ExoI and SAP in freeze-dried form for 5 days at 60 °C without loss of activity (e.g., paragraph bridging pages 2381-2382; paragraph bridging pages 2384-2385).  Ahlford et al teach that the freeze-dried reagents for multiplex PCR were used by re-dissolving the reagents in water containing DNA (e.g., page 2378, right column, 1st and 2nd paragraphs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing and using a solid support, such as a tube, coated with streptavidin bound to biotinylated adapter oligonucleotides complexed with the transposase (transposome), where the complex is freeze-dried, of Belyaev to include the freeze-dried reagents along with the enzyme as taught by Ahlford et al.  Belyaev teaches it is within the skill of the art to provide the transposase complex (transposome) in freeze-dried format.  Ahlford et al teach that even thermo-labile enzymes can be freeze-dried with reagents for use and retain activity.  Thus, one would have had an expectation of success in freeze-drying the reagents with the transposome of Belyaev.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Belyaev and Ahlford et al to include the purification of amplification products 
One would have been motivated to make such a modification in order to receive the expected benefit of providing the transposome complexes in a format that only requires the addition of sample in water, thus reducing the number of reagents that must be added to carry out the assay.  Such a modification would also allow for stabilization of the reagents as taught by Ahlford et al.  Furthermore, one would have been motivated to include the exemplified purification step prior to sequencing to allow for sequencing on a commercially available platform.  

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev (US Patent Application Publication No. 2014/0093916 A1, cited in a prior action; see the entire reference) in view of Ahlford et al (Analyst, Vol. 135, pages 2377-2385, 2010, including pages 1-8 of Electronic Supplementary Information for Analyst, cited in a prior action; see the entire reference) as applied to claims 1, 2, 4, 6, 30, 33 and 34 above, and further in view of Gormley et .
The combined teachings of Belyaev and Ahlford et al are described above and applied as before.
Belyaev and Ahlford et al do not teach the method where the density of transposomes immobilized on the solid surface is selected to modulate fragment size and library yield of the immobilized fragments, wherein the fragment size is uniform.
Gormley et al teach providing a solid supported coated with grafted oligonucleotides, some of which contain mosaic end (ME) sequences that form active transposome complexes that are physically coupled to the solid support in the presence of Tn5 transposase (e.g., paragraphs [0051] and [0058]; Fig. 1).  Gormley et al teach that the density of the surface bound transposomes can be modulated by varying the density of the grafted oligonucleotides containing the ME sequence or by the amount of transposase added to the solid support (e.g., paragraph [0058]).  Gormley et al teach that the final fragment size is a function of the spatial separation of the bound transposomes and that the length of the fragments can be dictated by the density of the transposomes (e.g., paragraphs [0059], [0093], [0100] and [0107]).  Gormley et al teach that it is advantageous to modulate the density of immobilized transposomes to control the final fragment size of the tagmentation reaction to avoid size selection fractionation to remove excess small fragments shorter than the combined paired-read lengths from sequencing (e.g., paragraph [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Belyaev and Ahlford et al to include the density of transposomes to provide a uniform fragment size and reduce excess small 
One would have been motivated to make such a modification in order to receive the expected benefit of controlling final fragment size to avoid later size selection fractionation as taught by Gormley et al. 

Response to Amendment – Declaration of Niall Anthony Gormley, D. Phil.
The Declaration under 37 CFR 1.132 filed 11/19/2021 is insufficient to overcome the rejection of claims 1, 2, 4, 6, 30, 33 and 34 based upon the application of the Belyaev and Ahlford et al references under 35 U.S.C. 103, and the rejection of claims 31 and 32 based upon the application of the Belyaev, Ahlford et al, and Gormley et al references under 35 U.S.C. 103 as set forth in the last Office action.
	Declarant asserts that using a solid support comprising dried tagmentation reagents has the advantage of being easier to store and transport than a solid support comprising a liquid tagmentation buffer.  Further Declarant asserts that the dried tagmentation reagents allow for smaller volumes of liquid to be transferred to the solid support, which avoids dilution of the tagmentation reaction and its potential drawbacks.
	Declarant has not provided objected evidence of unexpected results.  Belyaev et al teach numerous advantages to using transposomes attached to a solid support (e.g., paragraphs [0053], 
	Declarant asserts that none of the cited references teaches dried tagmentation buffer.  Declarant asserts that the method is an improvement that is obvious only based on the present disclosure and is not suggested without hindsight reconstruction.
In response to Declarant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  The instant rejection relies upon the teachings of the prior art cited in the rejection of record in which an enzyme is dried with its required buffer.  Belyaev teaches the method where the transposase complex (transposome) is provided as dried material, such as freeze-dried (e.g., paragraphs [0015] and [0069]).  Ahlford et al teach freeze-drying all reagents including enzyme and buffer (e.g., paragraph bridging pages 2377-2378).  Although Ahlford et al do not specifically teach the drying of a tagmentation buffer, Belyaev et al teach the use of a transposome with a tagmentation buffer.  It would have been within the ordinary skill of the art to recognize that a particular enzyme should be dried with its specific buffer.  Based upon the combined teachings of the cited references, it would have been obvious to dry the transposome with its suitable buffer, i.e., a tagmentation buffer.
Declarant cites Cao et al (2003) and Wu et al (2015) and asserts that one skilled in the art at the time of filing would have been aware that freeze-drying of an enzyme together with a 
These arguments are not found persuasive.  The teachings of Ahlford et al are not limited to highly robust, thermo-resistant enzymes, such as a thermostable polymerase used in PCR.  Ahlford et al state the following at the last sentence of the paragraph bridging pages 237-2378:
The novel features presented in our study are that our method (i) allows simultaneous detection of many biomarkers in a single microfluidic device and (ii) involves freeze-drying of all necessary reagents for a complex DNA analysis including thermo-sensitive enzymes.

Ahlford teaches that freeze-drying had been widely used in the art for the stabilization of reagents, and that the disclosed freeze-dried reagents were produced by routine optimization using known stabilizers (e.g., paragraph bridging pages 2377-2378; page 2380, right column, full paragraph; page 2381, paragraph bridging columns; paragraph bridging pages 2831-2832; page 2382, paragraph bridging columns; Figs. 1-2).  The success of Ahlford et al with regard to the ability to freeze-dry regents for Exo and SAP, which are more sensitive to freeze-drying and storage than the thermostable DNA polymerase (e.g., paragraph bridging pages 2381-2382) provides a reasonable expectation of success for freeze-drying the transposase of Belyaev with 
The teachings of Ahlford et al are consistent with those of the instant specification.  At the paragraph bridging pages 12-13, the specification states the following (Emphasis added):
In another embodiment, the tagmentation reagents (e.g., transposome complexes and tagmentation buffer) may be dried on the inner surface of a sample tube. The suitability of dry reagent storage for various molecular assays, such as reagent components for nucleic acid assays, has been well established. Existing technologies for drying reagent liquids on a solid surface may be selected and adapted for use with transposome complexes. In one example, a reagent drying technology may be selected for efficient recovery (reconstitution) of transposome activity. In another example, reagent stabilization and/or protection compounds may be selected such that they do not substantially interfere with the tagmentation process. In yet another example, a reagent drying technology may be selected for long term stability (shelf-life) at different environmental conditions (e.g., shipping temperatures, humidity, etc.).

The instant disclosure does not exemplify a process of providing dry tagmentation reagents.  The disclosure does not provide specific details as to how one should provide dry tagmentation reagents to provide an unexpectedly better result as compared to the optimization protocols of the prior art.  No objective evidence of unexpected results has been provided.

Response to Arguments - 35 USC § 103
With respect to the rejection of claims 1, 2, 4, 6, 30, 33 and 34 under 35 U.S.C. 103 as being unpatentable over Belyaev in view of Ahlford et al, Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
The response points to the Declaration under 37 C.F.R. 1.132, filed 11/19/2021.
The Declaration is insufficient to overcome the rejection for the reasons set forth above.
The response notes that Declarant asserts that none of the cited prior art teaches a dried tagmentation buffer and that he was not aware of any public disclosures by himself or other 
This argument is not found persuasive.  The rejection of record is not made under 35 U.S.C. 102.  Thus, a single reference need not teach every limitation.  Rather, the rejection is under 35 U.S.C. 103 and must take into account the level of ordinary skill in the art.  As evidenced by the teachings of Ahlford et al, each enzyme is dried with its own, appropriate buffer.  Thus, it was within the ordinary skill of the art to dry the transposome comprising the transposase with its own suitable buffer.  
	The response asserts that the use of a dried tagmentation buffer is an improvement that is only obvious based on hindsight reconstruction.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  The instant rejection relies upon the teachings of the prior art cited in the rejection of record, and one would have been motivated to combine the teachings of the cited references to allow for stabilization of the reagents as taught by Ahlford et al.  See the discussion above.  
	The response further discusses the Declaration, which has been addressed above as being insufficient to overcome the rejections of record.
	Thus, the rejection is maintained.

	The response asserts that Gormley’s alleged teachings on the density of transposomes do not make up for the deficiencies of Belyaev and Ahlford et al with regard to the limitations of claim 1.
	This argument is not found persuasive for the reasons given above with regard to the rejection of claim 1.
	Thus, the rejection is maintained.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699